01/08/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                                October 3, 2017 Session

                      UNA P. IRVIN V. ERNEST J. IRVIN, II

               Appeal from the Circuit Court for Montgomery County
                No. MCCCCVDV09-0084         Jill Bartee Ayers, Judge


                            No. M2016-02540-COA-R3-CV


Father filed a petition for modification of a permanent parenting plan seeking designation
as the primary residential parent of the parties’ two children. Mother filed a counter-
petition for modification of the residential parenting schedule in the permanent parenting
plan. After a hearing, the trial court denied Father’s petition and granted Mother’s
petition, reducing Father’s parenting time by twenty-four days. Father appealed.
Because the trial court did not conduct an appropriate best interest analysis, we vacate the
trial court’s judgment and remand for further proceedings as necessary.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Vacated and
                                   Remanded

ANDY D. BENNETT, J., delivered the opinion of the Court, in which W. NEAL MCBRAYER
and KENNY W. ARMSTRONG, JJ., joined.

Donald N. Capparella and Elizabeth Noel Sitgreaves, Nashville, Tennessee, for the
appellant, Ernest J. Irvin, II.

Sharon T. Massey, Clarksville, Tennessee, for the appellee, Una P. Irvin.

                                        OPINION

                       FACTUAL AND PROCEDURAL BACKGROUND

        Una P. Irvin (“Mother”) and Ernest J. Irvin, II, (“Father”) are the parents of two
children, Heidi Irvin (born September 2001) and Andrew Irvin (born November 2003).
The parties were divorced by order of the court on May 27, 2010. In the final decree, the
trial court awarded Mother a divorce on the ground of inappropriate marital conduct,
designated her as the primary residential parent, and incorporated her proposed parenting
plan. Father appealed asserting that the trial court committed a number of errors
including designation of Mother as the primary residential parent. After finding there
was not a final judgment in the matter, we dismissed the appeal and remanded the case
for resolution of several issues. See Irvin v. Irvin, No. M2010-01962-COA-R3-CV, 2011
WL 2436507, at *8-13 (Tenn. Ct. App. June 15, 2011).

       Following a post-remand hearing, the trial court entered a final decree on October
31, 2011. In the final decree, the trial court declared the parties divorced rather than
awarding a divorce to either party and corrected the ambiguities identified during the first
appeal. The trial court designated Mother as the primary residential parent and
incorporated the parenting plan from the original final decree. Thereafter, Father initiated
a second appeal. See Irvin v. Irvin, No. M2011-02424-COA-R3-CV, 2012 WL 5993756
(Tenn. Ct. App. Nov. 30, 2013).

        During the second appeal, Father argued that the trial court erred in designating
Mother as the primary residential parent because the evidence preponderated “against the
trial court’s finding that [Mother] would be more likely to foster a close relationship
between the children and him.” Id. at *14. Specifically, Father argued that the evidence
showed that Mother attempted to hinder his relationship with the two children. Id. at *15.
We agreed, finding that Mother’s actions constituted “egregious, unwarranted
interference with the children’s relationship with their father.” Id. at *16. We based this
finding on two incidents. First, following the trial court’s denial of Mother’s request for
exclusive possession of the marital residence, Mother’s father filed a Congressional
Inquiry against Father based on Mother’s alleged concerns that Father was abusive
towards her and/or the children. Id. at *15. The filing of the Congressional Inquiry
resulted in Father’s removal from the marital residence for seventy-two hours. Id.
Second, in 2010 after the trial court awarded Father alternate residential parenting time
during the summer, Mother went to the general sessions court and obtained an ex parte
protective order against Father based on her allegations that he “had choked the parties’
son and had sexually abused their daughter.” Id. The record, however, contained no
evidence to support Mother’s allegations. Id.

       Despite finding that Mother interfered with Father’s relationship with the two
minor children, we affirmed the trial court’s designation of Mother as the primary
residential parent after finding other factors in favor of Mother, including that “the
children were in a stable, satisfactory environment with [Mother].” Id. at *17. We noted
that Mother’s interference had abated, and she testified that “she was making an effort to
improve her relationship with [Father] for the benefit of the children.” Id.

       Our ruling in Father’s second appeal left the parenting plan in effect. In addition
to designating Mother as the primary residential parent, the parenting plan provided
Father with 114 days of parenting time per year. When the trial court adopted the
parenting plan, Mother resided in Clarksville, Tennessee and Father resided in Ft.
Rucker, Alabama. As a result, the parenting plan provided the majority of Father’s

                                           -2-
parenting time during the children’s summer vacation, except for one week after school
ended and one week before school began. The parenting plan also provided Father with
parenting time during: (1) all three-day holiday weekends during the school year, (2) fall
and spring vacation every odd-numbered year, (3) one period of winter vacation, (4)
Father’s Day and his birthday, and (5) either weekend before or after the children’s
birthdays. The parenting plan further provided Father the right to exercise parenting time
one weekend per month in Clarksville. As for transportation, except for the one weekend
per month that Father exercised parenting time in Clarksville, the parenting plan required
that the parties meet halfway at an agreed-upon location to exchange the children.

       Father is in the military and has relocated multiple times during the years
following the trial court’s initial adoption of the parenting plan. He currently resides in
Tampa, Florida. Despite Father’s relocations, the parties continued operating under the
above parenting schedule.

        On August 5, 2015, Father filed a petition to modify the parenting plan, requesting
a change in the designation of the primary residential parent. He asserted that a material
change of circumstance had occurred and that it was in the children’s best interest that the
trial court designate him as the primary residential parent. Most of the allegations in
Father’s petition related to Mother’s parental interference and alienation, which Father
noted were consistent with her past behavior. Father’s allegations against Mother
included the following: frequently attempting to bring the children back to Clarksville
during Father’s parenting time, denying Father multiple visits with the children,
interfering with Father’s phone calls and other communications with the children, and
encouraging the children to call their stepfather “Dad.” Father also alleged that Heidi
missed school twenty-six times during the 2014-15 school year and that her grades were
inconsistent and poor.

        Mother filed an answer and counter-petition for modification of the parenting plan
on August 25, 2015. Mother denied that she interfered with Father’s parenting time and
that she refused Father visitation, claiming that she adjusted the schedule to comply with
the children’s extracurricular activities. Mother further denied that Heidi had missed
significant amounts of school or that she had poor grades. Mother sought to modify the
parenting schedule, alleging that Father’s relocation to Florida and the children’s
increased involvement in extracurricular activities constituted a material change in
circumstance. Additionally, Mother requested that Father be responsible for all
transportation costs when exchanging the children.

       On July 12, 2016, while the children were visiting Father in Florida, Father filed a
motion for a temporary restraining order and ex parte order seeking exclusive custody of
the children. He alleged that Heidi told him that she feared her stepfather, Joe Smith
(“Stepfather”). Father further alleged that Heidi could not relax in Mother’s home
because she felt constantly watched and monitored by Stepfather. According to Father,

                                           -3-
Heidi had suicidal thoughts and had been sleeping with a hammer and knife under her
bed because she did not feel safe in Mother’s home.

        Erin Poland, the guardian ad litem (“GAL”) from the parties’ divorce proceedings,
also filed a motion for a temporary restraining order and ex parte order on July 15, 2016.
In her motion, the GAL stated that Heidi mentioned a desire to seek counseling prior to
Father’s summer visitation. She further stated that Heidi had seen psychologist Dr. Janie
Berryman twice and continued communication with Dr. Berryman while visiting Father
in Florida. According to the GAL, Heidi reported feeling “not safe, not happy, and not
comfortable” while living with Mother. The GAL explained that Heidi felt that
Stepfather “constantly watches her making her feel monitored even during private times.”
The GAL recommended that the court extend Father’s summer visitation until the
scheduled hearing date of August 5, 2016. After Heidi agreed to an arrangement in
which Stepfather found alternative housing, the GAL struck her motion; however, she
renewed her motion on July 25, 2016.

       Mother filed a response denying all allegations pertaining to Stepfather. She
further denied that Heidi had been sleeping with a hammer and knife under her bed.
Mother argued that Heidi made the statements about suicidal thoughts two or three years
prior as a result of incidents with Father, not Stepfather. She further argued that Heidi
had been punished and monitored due to her continued attempts to communicate with
young men through social media.

        On August 5, 2016, the trial court conducted a hearing on the motions filed by
Father and the GAL. Heidi testified at the hearing. She was fourteen at the time of her
testimony. With regard to why she felt uncomfortable around Stepfather, Heidi testified
as follows:

      THE WITNESS: I always -- I feel like he has a really bad -- bad anger
      problem.
      THE COURT: Why?
      THE WITNESS: Because he always seems very, like, mad all the time.
      And I don’t -- I don’t know if that’s just him being tired but he always
      seems like he’s gonna yell at somebody, like, right then and there, so I
      don’t want to do anything. So I’ll go and I’ll go sit in the kitchen and I’ll
      study, or I’ll read a book but that’s pretty much it.
      THE COURT: Okay. Are there any other examples you can -- you want to
      share with me?
      THE WITNESS: There’s nothing really else bad about him, I mean, that
      make me feel uncomfortable.
      THE COURT: Okay.
      THE WITNESS: I always feel like he’s gonna hit -- like, hit me and --
      ‘cause -- just because he has that -- he gives off that feeling to me that he’s

                                           -4-
       gonna hit me. He’s gonna yell at me, and he’s gonna call me names. And
       it’s -- it’s not a nice feeling.
       THE COURT: Has he ever hit you?
       THE WITNESS: No.
       THE COURT: Has he ever called you names?
       THE WITNESS: No. But he said I acted like some stuff.

Heidi further testified that there had been tension between her and Father in the past that
had made her feel uncomfortable when visiting Father for the summer. Based on this
testimony, the trial court denied both motions finding that “there have been no names
called to her, no physical threats or violence against her, and she has admitted that for
many years she had anxiety when she went to see her father for the summer.” Thereafter,
Stepfather moved back into Mother’s home.

        On October 4, 2016, the trial court heard the parties’ modification petitions. The
parties agreed to admit the transcript of Heidi’s testimony from the August 5, 2016
hearing rather than require her to testify again. In addition to the testimony mentioned
above, Heidi testified that she had felt uncomfortable around Stepfather for four years
and, during those four years, she thought about suicide and felt depressed. She further
testified that she attempted to commit suicide in sixth, seventh, and eighth grades;
however, she stated that she had not attempted to commit suicide since starting high
school. Heidi stated that she believed Stepfather was monitoring her phone because she
would not receive notifications about new messages. Furthermore, when she checked her
messages, they would be marked as viewed although she had not yet seen them. Heidi
explained that she felt Stepfather often watched her because the red light on her phone
would turn on indicating that the camera was in use. Heidi testified that Stepfather took
her phone after discovering that she was communicating with young men through social
media. She further testified that she believed the punishment “was understandable
because that was one of the rules.” According to Heidi, the allegations against Stepfather
were unrelated to the phone restrictions imposed on her. Finally, she testified that she
believed Father would protect her from anything but did not believe the same about
Mother.

       At trial, Father testified at length about Mother’s interference with his relationship
with the children. Father testified that, during his 2015 summer visitation with the
children, Mother threatened to file a motion to return Heidi to Clarksville early for high
school soccer tryouts. According to Father, it was unnecessary for Heidi to return to
Clarksville early because the soccer coach told him that Heidi could try out after
returning to Clarksville at the conclusion of his parenting time. Father testified that
Mother does not provide him with information regarding the children’s school or
extracurricular activities. He admitted, however, that he could access this information
through Facebook and the school’s Power School program. Father also testified that he
was not informed about a military appreciation night at one of Heidi’s soccer games. He

                                            -5-
only learned of the military appreciation night through Facebook and was able to attend
the game, where he discovered that the sign-in sheet listed Stepfather as Heidi’s escort.
Father admitted that he was able to replace Stepfather as Heidi’s escort during the event.

       Father testified that Mother did not promote communication between him and the
children because phone calls were “random at best.” He stated that he purchased a
separate phone for Heidi without informing Mother. Father explained that he did this
“[b]ecause their phones have been taken from them in the past and I have gone without
talking to them and, based on Heidi’s fears, I wanted her to have a way to communicate
with me or Ms. Poland, if she needed to.”

       Father also testified that he was concerned about the children’s poor grades.
According to Father, Andrew is an A student and Heidi “has the potential to be an A-B
student.” He stated that he reviews the children’s grades through the Power School
program every Monday and saw that they had C’s and even a few F’s.

        At trial, Father’s wife, Kerry Ann Irvin (“Stepmother”), testified that she had
witnessed Mother’s parental interference. Specifically, she detailed an incident that
occurred in the summer of 2015 as the family was returning from a trip to the zoo.
Andrew received a phone call from Mother, and Stepmother overheard Mother tell him
that his football team lost because he was not there and his coach was upset with him as a
result. Stepmother stated that Andrew was “very upset about that.” Stepmother also
testified that she heard Mother tell Father he had no business knowing about the
children’s schoolwork and no business contacting the school about their grades.
Stepmother further testified that she overheard Mother tell Father that he had “absolutely
no right to the children’s medical records.”

        Mother also testified at trial. She admitted that she attempted to have Heidi
returned early from summer visitation with Father for soccer tryouts in 2015. Mother
denied that this was an attempt to interfere with Father’s parenting time. She stated that
she was unaware that the soccer coach would make any accommodations to allow Heidi
to try out at the end of Father’s parenting time. Mother denied interfering with Father’s
communications with the children. She testified that the children each had their own
phones and often communicated with Father “every day, if not every other day, at some
point.” According to Mother, Father’s complaints about a lack of communication with
the children arose around 2013 or 2014. Mother testified that, during this time period,
Father constantly lectured Heidi about her grades. He even went to Heidi’s school and
attempted to have her removed from the soccer team due to her poor grades. Mother
testified that Father called Heidi a liar when she told him she was playing club soccer, not
school soccer. As a result, Mother stated Heidi started pulling away from Father and not
communicating with him. Mother testified that she encouraged Heidi to speak to Father
during this time period.


                                           -6-
        Mother also testified about the children’s grades. According to Mother, the grades
posted online every Monday are not always accurate because “sometimes the grade just
sits as it is because the teacher has not put the grades in” or because “the teacher puts in
the wrong grade for the wrong student.” She admitted that Heidi had a D and some C’s
at the time of trial, but she explained that Heidi missed some school due to a concussion.
As a result, Heidi was working on completing make-up work for missed assignments.
Finally, Mother testified that Heidi appeared to be “getting back to normal, back to
herself, happy, comfortable.”

        Dr. Janie Berryman, a licensed psychologist, also testified at trial. Dr. Berryman
testified that she initially treated Heidi during the parties’ divorce from 2009 until 2011.
In May 2016, Dr. Berryman received a call informing her that Heidi wanted to resume
therapy. Dr. Berryman stated that she conducted an intake appointment with Heidi on
May 17, 2016. According to Dr. Berryman, Heidi told her she had suicidal thoughts in
seventh grade but nothing since then. Dr. Berryman testified that the current sessions
focused on Heidi being in the home with Mother and Stepfather. Dr. Berryman further
testified that Heidi was genuinely distressed about residing in Mother’s home with
Stepfather. She questioned the underlying cause of Heidi’s distress, however. She stated
that Heidi felt intimidated but did not “describe harsh circumstances of intimidation” and
denied being hit or threatened. Dr. Berryman opined that the distress was created by a
fear of “what might happen, not what has happened.” Dr. Berryman testified that Heidi
and Father had problems in the past, but Heidi told her that now she and Father had
“bonded better than they ever had.” In fact, Dr. Berryman testified that, when she met
with Heidi three weeks before trial, Heidi told her that she wanted to live with Father.

       The trial court entered its order on November 14, 2016. The trial court denied
Father’s petition for a change of primary residential parent, finding that he failed to prove
by a preponderance of the evidence that a material change of circumstance had occurred
warranting a change of custody. The trial court reasoned that the primary basis of
Father’s petition was Heidi’s desire to live with Father and allegations against Mother
and Stepfather, but the court found that the allegations were unsubstantiated and Heidi
was “now ambivalent about where she wants to live.”

        The trial court next addressed Mother’s petition to modify the parenting schedule.
The court found a material change of circumstance had occurred because Father moved
to Tampa, Florida and the children were more involved with sports and school. After
finding that a material change of circumstance had occurred, the trial court conducted a
best interest analysis under Tenn. Code Ann. § 36-6-106 and made findings of fact with
respect to each factor. At the conclusion of its best interest analysis, the trial court stated
that “[t]he best interest analysis weighs in favor of Mother continuing to be the primary
residential parent with Father to have visitation.” The trial court then adopted a new
parenting plan that reduced Father’s parenting time to 90 days and increased Mother’s
parenting time to 275 days. Notably absent from the best interest analysis was any

                                             -7-
discussion of whether it would be in the children’s best interest to reduce Father’s
parenting time by twenty-four days. The modified parenting plan requires Father to pay
the entirety of the transportation costs incurred for exchanging the children.

       Father appealed raising three issues: (1) whether the trial court abused its
discretion in reducing Father’s parenting time by twenty-four days, (2) whether the trial
court erred in ordering Father to pay the entirety of the children’s transportation costs,
and (3) whether Father should be awarded his reasonable attorney’s fees on appeal.

                                  STANDARD OF REVIEW

        Our review is de novo upon the record, accompanied by a presumption of
correctness of the trial court’s findings of fact, unless the preponderance of the evidence
is otherwise. TENN. R. APP. P. 13(d); Armbrister v. Armbrister, 414 S.W.3d 685, 692
(Tenn. 2013). We review a trial court’s conclusions of law de novo, according them no
presumption of correctness. Armbrister, 414 S.W.3d at 692; Rigsby v. Edmonds, 395
S.W.3d 728, 734 (Tenn. Ct. App. 2012). A trial court’s determinations of whether a
material change in circumstance has occurred and where the best interests of the children
lie are factual issues. Armbrister, 414 S.W.3d at 692; In re T.C.D., 261 S.W.3d 734, 742
(Tenn. Ct. App. 2007). Appellate courts must, therefore, presume a trial court’s factual
findings on these matters are correct and not overturn them unless the evidence
preponderates to the contrary. Armbrister, 414 S.W.3d at 693.

       Furthermore, as our Supreme Court has explained:

       Because decisions regarding parenting arrangements are factually driven
       and require careful consideration of numerous factors, Holloway v. Bradley,
       190 Tenn. 565, 230 S.W.2d 1003, 1006 (1950); Brumit v. Brumit, 948
S.W.2d 739, 740 (Tenn. Ct. App. 1997), trial judges, who have the
       opportunity to observe the witnesses and make credibility determinations,
       are better positioned to evaluate the facts than appellate judges. Massey-
       Holt v. Holt, 255 S.W.3d 603, 607 (Tenn. Ct. App. 2007).

Id. Trial courts have broad discretion to work out the details of parenting plans. Id. A
trial court abuses its discretion when it “‘appl[ies] an incorrect legal standard, reaches an
illogical result, resolves the case on a clearly erroneous assessment of the evidence, or
relies on reasoning that causes an injustice.’” Id. (quoting Gonsewski v. Gonsewski, 350
S.W.3d 99, 105 (Tenn. 2011)).

                                         ANALYSIS

       Once a trial court incorporates a permanent parenting plan into a final divorce
decree, the parties must comply with it unless or until it is modified by a court. Id. at

                                            -8-
697. Courts conduct a two-step analysis when assessing petitions for modification of the
residential parenting schedule. Williamson v. Lamm, No. M2015-02006-COA-R3-CV,
2016 WL 5723953, at *3 (Tenn. Ct. App. Sept. 30, 2016). First, the court must determine
whether a material change in circumstance has occurred since the court’s adoption of the
parenting plan currently in effect. Tenn. Code Ann. § 36-6-101(a)(2)(C); Williamson,
2016 WL 5723953, at *3. If the court finds that there has been a material change in
circumstance, the court must then determine whether it is in the child’s best interest to
modify the parenting plan as requested. Armbrister, 414 S.W.3d at 705; Williamson,
2016 WL 5723953, at *3.

       I. Material Change in Circumstance

       A material change in circumstance for purposes of modifying the residential
parenting schedule is a “‘distinct concept’” from a material change in circumstance for
purposes of modifying custody. Williamson, 2016 WL 5723953, at *4 (quoting Massey-
Holt, 255 S.W.3d at 607). A different statutory provision applies to each circumstance.
See Tenn. Code Ann. §§ 36-6-101(a)(2)(B), -101(a)(2)(C). If the issue before the court is
a modification of the residential parenting schedule, the threshold for determining
whether there has been a material change of circumstance is “much lower” than the
threshold for modification of the primary residential parent. Williamson, 2016 WL
5723953, at *4. “To modify a residential parenting schedule, ‘merely showing that the
existing arrangement [is] unworkable for the parties is sufficient to satisfy the material
change of circumstance test.’” Id. (quoting Rose v. Lashlee, No. M2005-00361-COA-
R3-CV, 2006 WL 2390980, at *2 n.3 (Tenn. Ct. App. Aug. 18, 2006)).

       In the present case, the trial court found that a material change of circumstance
existed warranting a modification of the residential parenting schedule. The proof in the
record does not preponderate against this finding. When the trial court adopted the
current parenting plan, Father resided in Ft. Rucker, Alabama, which allowed the parties
to meet at a location halfway between their residences to exchange the children. Father’s
move to Tampa, Florida requires the children to fly back and forth for each visit.
Furthermore, the children are now in middle school and high school and are participating
in more school and extracurricular activities. In light of the foregoing, there is sufficient
proof to show that the current residential parenting plan is unworkable. The trial court,
therefore, did not err in finding a material change in circumstance existed with regard to
the residential parenting schedule.

       II. Best Interest

      After finding that a material change in circumstance exists, a court must determine
whether modifying the parenting plan is in the best interest of the child. Tenn. Code
Ann. §§ 36-6-404(b), -405(a); see also Williamson, 2016 WL 5723953, at *5.


                                            -9-
       In the present case, the trial court conducted a best interest analysis applying the
statutory best interest factors set forth in Tenn. Code Ann. § 36-6-106(a) and concluded:
“The best interest analysis weighs in favor of Mother continuing to be the primary
residential parent with Father to have visitation.” As evidenced by this statement, the
trial court conducted a best interest analysis determining whether it was in the best
interest of the children to change the primary residential parent. However, the trial court
had already determined that no material change in circumstance existed warranting a
change in the primary residential parent. The issue before the court was whether it was in
the best interest of the children to modify the residential parenting schedule. The trial
court failed to make this determination. The trial court’s failure to conduct this analysis
means that the trial court did not make appropriate findings of fact with respect to this
issue. See Aragon v. Aragon, No. M2013-01962-COA-R3-CV, 2014 WL 1607350, at *9
(Tenn. Ct. App. Apr. 21, 2014). With regard to a trial court’s failure to make appropriate
findings of fact and conclusions of law, the Aragon Court stated:

      This Court has previously held that a custody determination on behalf of a
      child is a “fact-intensive issue” that requires detailed findings of fact and
      conclusions of law by the trial court. See Pandey v. Shrivastava, No.
      W2012-00059-COA-R3-CV, 2013 WL 657799, at *5 (Tenn. Ct. App. Feb.
      22, 2013) (concerning parental relocation) (citing TENN. R. CIV. P.
      52.01 (requiring findings of fact and conclusions of law in bench trials)).
      In similar cases, this Court has vacated the judgment of the trial court
      where the court failed to make findings to support its rulings or where it
      failed to engage in a best interest analysis. See, e.g., Iman v. Iman, No.
      M2012-02388-COA-R3-CV, 2013 WL 7343928, at *13 (Tenn. Ct. App.
      Nov. 19, 2013) (vacating the judgment of the trial court when it failed to
      make appropriate findings of fact and failed to “make an explicit finding
      that modification was in the child’s best interest”); Pandey, 2013 WL
657799, at *5–*6 (vacating based on the lack of findings); Hardin v.
      Hardin, No. W2012-00273-COA-R3-CV, 2012 WL 6727533, at
      *5 (Tenn.Ct.App. Dec. 27, 2012) (vacating based on the trial court’s failure
      to make a finding that modification of the parenting plan was in the child’s
      best interest).

      This Court has previously held that the General Assembly’s decision to
      require findings of fact and conclusions of law is “not a mere technicality.”
      In re K.H., No. W2008-01144-COA-R3-PT, 2009 WL 1362314, at *8
      (Tenn. Ct. App. May 15, 2009). Instead, the requirement serves the
      important purpose of “facilitat[ing] appellate review and promot[ing] the
      just and speedy resolution of appeals.” Id.; White v. Moody, 171 S.W.3d
187, 191 (Tenn. Ct. App. 2004); Bruce v. Bruce, 801 S.W.2d 102, 104
      (Tenn. Ct. App. 1990). “Without such findings and conclusions, this court
      is left to wonder on what basis the court reached its ultimate decision.” In

                                          - 10 -
       re K.H., 2009 WL 1362314, at *8 (quoting In re M.E. W., No. M2003-
       01739-COA-R3-PT, 2004 WL 865840, at *19 (Tenn. Ct. App. April 21,
       2004)).

Id. By failing to determine whether modification of the residential parenting schedule
was in the children’s best interest, the trial court applied an incorrect legal standard to the
issue then before the court. Eldridge v. Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001).
Consequently, we vacate the judgment of the trial court and remand for the court to
consider all relevant factors and determine whether it is the children’s best interest to
modify the residential parenting schedule.

       Because we are vacating the trial court’s judgment for lack of an appropriate best
interest analysis, Father’s argument pertaining to the trial court ordering him to pay the
entirety of the children’s transportation costs is pretermitted.

       III. Attorney’s Fees

       Finally, Father requests that he be awarded his attorney’s fees on appeal. Litigants
are generally required to pay their own attorney’s fees unless a statute or contract
provision provides otherwise. John Kohl & Co., P.C. v. Dearborn & Ewing, 977 S.W.2d
528, 534 (Tenn. 1998). In cases that involve issues pertaining to child custody and child
support, a decision to award attorney’s fees on appeal is within the discretion of the
appellate court. Tenn. Code Ann. § 36-5-103(c); In re Ava B., No. E2017-00440-COA-
R3-JV, 2017 WL 6517589, at *9 (Tenn. Ct. App. Dec. 20, 2017). When an appellate
court considers a request for appellate attorney fees, the court considers “the requesting
party’s ability to pay such fees, the requesting party’s success on appeal, whether the
appeal was taken in good faith, and any other relevant equitable factors in a given case.”
Moran v. Willensky, 339 S.W.3d 651, 666 (Tenn. Ct. App. 2010). After considering all
the relevant factors in this case, we decline to award Father his attorney’s fees incurred
on appeal.

                                        CONCLUSION

       The judgment of the trial court is vacated, and this matter is remanded for the trial
court to determine whether modifying the residential parenting schedule is in the best
interest of the children. The costs of appeal are assessed equally against the parties: one-
half against the appellant, Ernest J. Irvin, II, and one-half against the appellee, Una P.
Irvin.


                                                     ________________________________
                                                     ANDY D. BENNETT, JUDGE


                                            - 11 -